Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

1.	In response to the Office Action dated on 08/05/2021, applicant(s) amend the application as follow:
Claims amended: 1 and 8
Claims canceled: 4 and 14
Claims newly added: 21-26
Claims pending: 1-3, 5-13 and 15-26

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/30/2021 and 02/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
2.	The amendment including “at least one of the fingerprint generator or the network interface including hardware” which has overcome the 101 rejection. 

Allowable Subject Matter
3.	Claims 1-3, 5-13 and 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 8, 15 and 21, examiner agreed with applicant argument“... Accordingly, the application that matured into the ‘275 publication was not filed before the instant application. Rather, both priority of both applications correspond to the same day (e.g., September 5, 2019). Therefore, the ‘275 Publication cannot be used as prior art under 102(a)...” pages 6-7 in response filed on 11/05/2021.
Dependent claims 2-3, 5-7, 9-13, 16-20 and 22-25 are allowed under the same reason as to claims 1, 8, 15 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154